Continuation of 12.

NOTE:

	Examiner’s Note: the copy of the claims filed 24 August 2022 has been entered as it does not appear to introduce any amendments.

Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach “wherein the transcendental function instruction includes one or more register IDs that identify one or more registers configured to store the address of the vector and a length of the vector”.
However, Byrne teaches that vector instructions may specify vector registers, either by the type of instruction specifying a register or using register operands, and may utilize a base address register and stride or vector length (Byrne: col. 7, lines 39-62; col. 9, lines 4-58; and see also fig. 5B and associated description for further detail regarding the load vector length instruction, which itself refers to a specific register containing the vector length to be used, and by the instruction type refers to the vector length register) for the (transcendental) instruction operation types of Annamalai.  Applicant further argues that Byrne teaches that the vector length register represents a remaining length of vector operands in storage, and that this is somehow different than “a length of the vector”, but Byrne also teaches “the vector length is contained in the architected vector length register” (Byrne: col. 10, lines 21-23) which allows prefetching the full length of the vector, by reference to the vector length register (Byrne: col. 11, lines 14-17).
Valentine also teaches that the vector instruction processing may select vector register operands as well as selecting sizes of vector registers used (Valentine: paras. 0093-95, 0099-105, 0145-146, etc.) for the transcendental vector functions of Kulkarni. Applicant further argues that Valentine at most shows selecting the sizes of vector registers and select tuples in the vector registers, rather than a register ID that identify a particular register.  However, identifying a register holding a vector of a specified size is a register ID that identifies a register configured to store a length of a vector; as well as register(s) storing an address of a vector (see above regarding identifying a register operand storing a vector; and also further Valentine: paras. 0085-92, etc., regarding register and memory addressing).


/GEORGE GIROUX/Primary Examiner, Art Unit 2128